Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 1 of 9 Page ID #:187




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 2 of 9 Page ID #:188




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 3 of 9 Page ID #:189




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 4 of 9 Page ID #:190




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 5 of 9 Page ID #:191




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 6 of 9 Page ID #:192




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 7 of 9 Page ID #:193




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 8 of 9 Page ID #:194




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-1 Filed 08/17/20 Page 9 of 9 Page ID #:195




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
